UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: OSI ETF Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 60 State Street, Suite 700 Boston, MA 02109 Telephone Number (including area code): (617) 855-7670 Name and address of agent for service of process: Connor O’Brien 60 State Street, Suite 700 Boston, MA 02109 With copies of Notices and Communications to: Michael D. Mabry, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7018 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and theCommonwealth of Massachusetts on the6th day of July, 2016. OSI ETF Trust By:/s/ Connor O’Brien Connor O’Brien Trustee and President Attest:/s/ Louise Anne Poirier Louise Anne Poirier Secretary and Treasurer
